I would like to begin my statement by congratulating Mr. Peter Thomson on his election to the presidency of the General Assembly at its seventy-first session, thanking Mr. Mogens Lykketoft for his work at the previous session and commending Secretary-General Ban Ki- Moon for his leadership in ushering in the 2030 Agenda for Sustainable Development.
This year, Guatemala is celebrating two anniversaries that have characterized the political life of our country: 30 years of the Esquipulas peace process in Central America, and 20 years since the signature on 29 December 1996 of the Agreement on a firm and lasting peace. The Esquipulas agreements opened the door to political dialogue and negotiations and closed it to a geopolitical conflagration of unimaginable consequences in Central America.
The peace agreements in Guatemala marked not only the definitive ceasefire but also the creation of an agenda of far-reaching legal, institutional and cultural reforms. Guatemala has evolved since then, and the path to fulfilling those agreements has made a significant contribution to the country’s development and modernization.
Nonetheless, some commitments have been postponed or are lagging, and now is precisely the time to evaluate and revitalize them. I am referring to critical issues, such as the identity and rights of indigenous people, rural development and the participation of women in all spheres of our society.
We acknowledge and are grateful for the support received from the United Nations and the Office of the Secretary-General, from the peace negotiation process to the monitoring of the implementation of the agreements concluded by the parties, including valuable support for the strengthening of democratic institutions. We recognize that the United Nations devoted an entire decade of laudable and patient efforts to the building of peace in my country.
The year 2015 changed the course of history in Guatemala. The people of Guatemala demonstrated their profound malaise with the State authorities that were betraying the Constitution. They categorically rejected the perverse system of corruption that had been sabotaging our development potential. Their
malaise was expressed democraticall, and I can state firmly that, after five consecutive months of peaceful demonstrations in town squares, the rule of law operates more robustly now than it did a year ago, and the people, who week after week took to the streets to protest and make their just and ethical demands, are now more confident in their own transformative power and their ability to create a different kind of country.
The International Commission against Impunity in Guatemala played a catalysing and important role in changing the course of our country’s history. The Commission is a Guatemalan initiative that was duly welcomed by the General Assembly and the Secretariat. It has become one of the most efficient tools of multilateral cooperation in the fight against the networks of crime and corruption that have co-opted strategic parts of States that, like Guatemala, have been challenged by the geopolitics of transnational organized crime.
My Government, which took office in January, owes its existence to the citizens’ rejection of the old way of conducting politics. It represents the hope for a return to democratic governance that is ethically based on the common good and not on subordination to special interests. Such are the expectations that our honourable citizenry has placed in me. I must now strive to be the worthy son of such people by doing my bit in the moral and material reconstruction of the nation.
To meet the wishes of our citizens in their quest to transform the country, my Government has identified five strategic areas: transparency, health care, education, security and development.
With regard to transparency, we have committed to a policy of zero tolerance on corruption. To that end, open government has become a fundamental pillar of our Administration, based on transparency, collaboration and participation, and pursuant to the provisions of the inter-American and United Nations conventions against corruption. We know that corruption hampers development, weakens institutions and undermines the modernization of the State. That is why it is vital to combat that scourge.
With regard to public health, we are promoting the necessary reforms through strategic efforts focused on improving access for everyone and making primary care the core of the system. We are restoring the supply of medicines and the efficient funcioning of hospitals and strengthening our human resource capacity. My Government’s priorities include reducing chronic malnutrition in children under five and maternal mortality. Today, we must sadly acknowledge that 5 out of every 10 children suffer from chronic malnutrition in my country, which in turn leads to extreme poverty. They have the choice of working from a young age on farms, turning to crime or migrating to the United States. We have therefore designed a national strategy to prevent chronic malnutrition as part of our food and nutrition security policy.
As for education, our responsibility is to ensure that every child has access to free, high-quality education, with a view to benefiting children and young people in Guatemala through comprehensive education programmes.
In the area of public safety, we have focused our attention on lowering rates of violence, delinquency and crime, using prevention policies as part of a comprehensive approach. We have been able to coordinate considerable efforts to deliver greater security to the population and strengthen the investigation and prevention capabilities of our police force, which has allowed us, in various ways, to lower rates of violent death.
Guatemala reaffirms its commitment to the United Nations and reiterates its multilateral and peaceful mission, convinced that global challenges, such as security, development, respect for human rights and climate change, should be addressed through dialogue and collective negotiation, as part of the global system. For Guatemala, human rights are intrinsically linked to respect, democracy and the rule of law. For that reason, strengthening the international human rights system is one of my Government’s main priorities, and we are committed to promoting the highest international standards in that area through active participation in various forums. I would therefore like to take this opportunity to ask the international community for its support of my country’s declaration of candidacy to the Human Rights Council for the period 2017-2019.
My country recognizes that the 2030 Agenda for Sustainable Development encompasses a transformative vision and provides a road map with Goals, targets and indicators to tackle the challenges that face humankind. Guatemala endorses the 2030 Agenda; it is aligned with the national development plan K’atun, Our Guatemala 2032, which was developed with the participation of various sectors of society in a resumption of medium- and long-term planning. Being aware that it is impossible to achieve sustainable development if we do not ensure the preservation of our planet’s resources, my country did not hesitate in adopting the Paris Agreement on Climate Change, which I had the honour of signing on 22 April in this very Hall.
I wish to express my deep respect and admiration for every single Guatemalan migrant who, through sacrifice and hard work, helps to support his or her family and Guatemala’s development, as well as contributing to the development of the country in which he or she resides. These people really are unsung heroes, exemplary citizens. They live in every corner of the world, and they have rights and are entitled to be treated with greater dignity. It is for that reason that during my country’s statement at the high-level meeting to address large movements of refugees and migrants (see A/71/PV.6 B), we were emphatic in our commitment to the promotion, protection and defence of the human rights of migrants and their families, regardless of their migration status, in origin, transit and destination countries.
Guatemala contends that multilateralism and the promotion of international law are indispensable in solving the problems facing our community of nations, and we hope that peaceful solutions can be found to overcome the differences between States. Guatemala is promoting cooperation schemes and good-neighbourliness in its surrounding area. I wish to express my country’s deep commitment to resolving once and for all, at the International Court of Justice, its land, island and maritime dispute with Belize, a country with which we aspire to have a privileged relationship and to maintain permanent dialogue, as a way to solve our common problems.
In recent months, however, the Government of Belize has failed to reciprocate that attitude. Since 1999, the situation has claimed 10 Guatemalan civilian victims in the adjacency zone administered by Belize. On 20 April, a 14-year-old boy was the victim of a fatal attack by armed groups under the command of an army patrol from Belize. According to Belize’s forensic report, the child died from multiple wounds caused by bullets from a high-powered rifle. Guatemalan forensic services confirmed that the child had nine bullet wounds — six in his back, two in the back of his neck and one on the front of his torso.
Such grave acts directly harm our two countries’ bilateral relationship and hinder confidence-building. I wish to reaffirm the desire of the State of Guatemala to find a permanent solution to the dispute with Belize within the framework of international law, while also reminding the international community of the risks to international security that the continuous deadlock and disputed geographical demarcation pose. It is no secret that powerful transnational criminal organizations thrive on the differences between States and are capable of occupying pockets of undefined territories that lack effective control.
Today’s general debate comes at a time when we are facing serious threats to peace and stability in various countries — Iraq, Mali, the Syrian Arab Republic, the Central African Republic, the Sudan and South Sudan, to name but a few. The nuclear tests recently carried out on the Korean peninsula constitute a flagrant violation of Security Council resolutions and the nuclear non-proliferation regime, and we reiterate our strong condemnation of them.
I wish to stress that, for my country, peacekeeping operations and international security represent the ideal of serving under the flag of the United Nations, in an effort to support fellow countries. We are currently contributing to seven operations: in Haiti, Lebanon, Côte d’Ivoire, the Sudan, South Sudan, the Central African Republic and the Democratic Republic of the Congo.
We are also honoured to be part of the special political mission in Colombia, one of Guatemala’s neighbouring countries, to support the agreement to end the current conflict through a bilateral and permanent ceasefire, the surrender of weapons, security guarantees and an endorsement mechanism for the peace agreements. I congratulate the people and the Government of Colombia on that important achievement. We recognize the part played by the leadership of President Santos in the process and the contribution of the Government of Cuba to it. I also commend the intention to soon hold a plebiscite for the people of Colombia to ratify the peace agreements.
I wish to conclude both by congratulating all those who contribute to peace and by stating that the General Assembly allows us, as leaders, to reflect and ask ourselves if we are fulfilling the founding promise of the Organization to save succeeding generations from
16-29559 21/28 the scourge of war, to promote social progress, to live in peace as good neighbours and, finally, to unite our strength to universally transform our world and succeed in not leaving anyone behind.
